Citation Nr: 0320997	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to an initial (compensable) disability rating 
for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1955.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In July 2001, the 
RO denied entitlement to service connection for degenerative 
spinal disc disease.  At that time, the RO also granted 
entitlement to service connection for duodenal ulcer disease 
and assigned a zero percent disability rating.

The Board has determined that the record includes a prior 
final decision regarding the claim of entitlement to service 
connection for a back disorder.  When a claimant submits a 
claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  The service connection issue on appeal has thus 
been recharacterized.  See Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issues of entitlement to service connection for a back 
disorder and entitlement to an initial (compensable) 
disability rating will be the subjects of the REMAND herein.


FINDINGS OF FACT

1.  In November 1996, the RO denied entitlement to service 
connection for a low back disorder. 

2.  Evidence submitted since the November 1996 RO decision 
denying entitlement to service connection for a low back 
disorder is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1996 RO decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.302.20.1103 (2002).

2.  The evidence received since the RO's November 1996 denial 
of service connection for a back disorder is new and 
material; thus, the requirements to reopen the claim have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).
 
The Board has concluded in this case that the claim of 
entitlement to service connection for a back disorder must be 
reopened, such that further VA assistance is unnecessary.  
VA's assistance with regard to the issues of entitlement to 
service connection for a back disorder and entitlement to an 
initial, compensable disability rating for duodenal ulcer 
disease is ongoing.  

II. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder

In November 1996, the RO denied service connection for a back 
disorder, and that decision is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.

At the time of the RO's November 1996 decision, the veteran 
suffered from and was undergoing treatment for a variously 
diagnosed low back disorder; however, the remaining criteria 
for establishing service connection were absent.  For 
example, there was no medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence received subsequent to November 1996 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The evidence associated with the claims file subsequent to 
the RO's November 1996 decision includes a competent medical 
opinion dated in August 1999 from treating source Dixon 
Ramirez, M.D., linking the veteran's back disorder to 
service.  Such evidence, presumed credible, bears directly or 
substantially upon the specific matters under consideration 
and provides a more complete picture of the circumstances 
surrounding the origin of the veteran's back disorder.  
Consequently, the record contains new and material evidence 
to reopen the claim.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.



REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

The record contains an August 1999 letter from treating 
physician Dixon Ramirez, M.D., recently translated from 
Spanish to English, in which it is indicated that the veteran 
has been treated since April 1956 for a variety of back 
problems, to include arthritis of the spine.  Dr. Ramirez's 
treatment records beginning in April 1956, however, are not 
of record and are pertinent to the pending claim because such 
records may conclusively establish arthritis within one year 
after service separation.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307, 3.309 (2002).  VA should therefore attempt to obtain 
these records.

In the veteran's October 2001 notice of disagreement, he 
cited recent VA treatment for his ulcers suggestive of an 
increased level of severity.  A VA Form 21-4138, Statement in 
Support of Claim, was received in August 2002, in which the 
veteran indicated the existence of outstanding VA medical 
records from "Mayaguez and San Juan." 

In an October 2001 VA Form 21-4138, the veteran stated that 
he wished "to participate in an informal conference with the 
DRO to discuss [his] case."  In the August 2002 VA Form 21-
4138, he stated that he was still waiting for VA to schedule 
him for a personal hearing before a Decision Review Officer 
(DRO).  The RO should clarify whether the veteran still 
desires such a hearing.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
  
1.  Clarify whether the veteran desires 
a personal hearing before a DRO and 
schedule one if necessary.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have recently treated him for his 
claimed disabilities.  Obtain records 
from each health care provider the 
veteran identifies.  

3.  In addition to those identified by 
the veteran, attempt to obtain the 
veteran's outstanding VA records from 
Mayaguez and San Juan, Puerto Rico.  The 
RO should make as many requests as are 
necessary to obtain relevant records 
from a Federal department or agency and 
end its efforts only if the RO can 
conclude that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  
38 C.F.R. § 3.159(c)(2) (2002).

4.  Make the necessary arrangements to 
obtain the veteran's complete medical 
records from Dixon Ramirez, M.D, dated 
from April 1956 to the present.  Actual 
treatment records, as opposed to 
summaries, are pertinent. As this 
potential evidence is not in the custody 
of a Federal department or agency, the RO 
should make an initial request for the 
records, and, if the records are not 
received, at least one follow-up request.  
A follow-up request is not required if a 
response to the initial request indicates 
that the records sought do not exist or 
that a follow-up request for the records 
would be futile.  38 C.F.R. § 3.159(c)(1) 
(2002).

5.  After obtaining as many of the above 
records as possible, afford the veteran 
an appropriate examination for his 
duodenal ulcer disease.  

The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that 
he/she reviewed the claims folder.  All 
necessary tests  should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.

The examiner is requested to comment on 
whether the presence of duodenal ulcers 
are in fact the predominant disability 
picture of the veteran's gastrointestinal 
disability, and if not, the examiner 
should provide an opinion as to what 
gastrointestinal impairment is the 
predominant disability picture.

The examiner is also requested to comment 
on the frequency of recurring symptoms, 
and whether those symptoms include 
anemia, weight loss, incapacitating 
episodes, pain, vomiting, hematemesis, or 
melena.   

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance  Act of 2000, Pub. L. No. 106-
475 is completed.  

7.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided an 
SSOC and be given an appropriate period 
to respond.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

